depalmes of the treosory tithegnel revenue seaice washington pd c mar uniform issue list set ra t3 legend taxpayer a ira x ira y amounta amount b amount c amountd bank k bank m bank p bank s dear page 2vu625039 ' this is in response to your request dated date and as supplemented by letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received distributions from iras y and x of amounts a and b respectively taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a misunderstanding with banks m and s as fo the nature of the certificates of deposit cds used in his intended rollover taxpayer a further represents that the funds in question have not been used for any other purpose taxpayer a had his retirement assets in two ira cds at two different financial institutions ira x at bank k reported a balance of amount a at maturity in year ira y at bank p reported a balance of amount b at maturity in year taxpayer a intended to roll over the matured ira cd amounts a and b into new ra cds within the 60-day period with the hope that the new ira cd interest rates would improve investment performance amount a and amount d amount b rounded down by amount c were deposited into new cds at bank m and bank s respectively approximately one week after taxpayer a received the distributions from the closed cd accounts at banks k and p taxpayer a asserts that he at all times believed the new cds were iras based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amounts a and d contained in sec_408 of the code in this instance sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page 2uu0625039 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 oe sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by a misunderstanding with banks m and s as to the nature of the certificates of deposit cds used in his intended rollover taxpayer a further represents that the funds in question have not been used for any other purpose page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts a and d from iras x and y taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amounts a and d into a rollover ira less amounts described below provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amounts a and d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 sincerely yours bom - onans an ’ manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
